Case 9:18-ap-01058-DS        Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53               Desc
                               Main Document    Page 1 of 9


   1   DAVID A. TAYLOR (S.B. NO. 247433)
       TAYLOR STRATEGIC PC
   2   411 Borel Ave., Suite 310
       San Mateo, CA 94402
   3   TELEPHONE: (650) 398-7660
       EMAIL: david@taylorstrategic.com
   4
       TOBIAS S. KELLER (S.B. NO. 151446)
   5   KELLER & BENVENUTTI LLP
       650 California Street, Suite 1900
   6   San Francisco, CA 94108
       TELEPHONE: (415) 796-0709
   7   EMAIL: tkeller@kellerbenvenutti.com
   8 Attorneys for Electro Optical Industries, Inc.,
     f/k/a HGH Infrared Systems, Inc.
   9

  10                            UNITED STATES BANKRUPTCY COURT
  11                             CENTRAL DISTRICT OF CALIFORNIA
                                       NORTHERN DIVISION
  12

  13
       In re
  14
       CHANNEL TECHNOLOGIES GROUP, INC.,
  15
                             Debtor.                      Case No. 9:18-AP-01058-DS
  16
       _______________________________________
  17   CORPORATE RECOVERY ASSOCIATES,               DEFENDANT ELECTRO OPTICAL
       LLC, as Trustee for the Liquidating Trust of INDUSTRIES, INC.’S REPLY IN
  18   Channel Technologies Group, LLC,             SUPPORT OF MOTION TO DISMISS
                                                    THE SECOND AMENDED COMPLAINT
  19                         Plaintiff,
                                                    Hearing on Motion to Dismiss
  20                                                Date: September 10, 2019
                                                    Time: 1:00 p.m.
  21         v.                                     Place: Courtroom 1639
       BLUE WOLF CAPITAL PARTNERS, LLC, et
  22   al.,
  23                          Defendants.
  24

  25                        REPLY IN SUPPORT OF MOTION TO DISMISS
  26     I.    INTRODUCTION
  27           The Trustee’s Opposition does not dispute the fundamental point: all of the transfers that
  28   its Second Amended Complaint (“SAC”) seeks to void pre-date the existence of movant Electro


                                    REPLY IN SUPPORT OF MOTION TO DISMISS
Case 9:18-ap-01058-DS        Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                 Desc
                               Main Document    Page 2 of 9


   1   Optical Industries, Inc. (“EOI, Inc.”), f/k/a HGH Infrared Systems, Inc. (“HGH”). Instead, the
   2   Opposition abandons the SAC and pivots to a new argument: that EOI, Inc. is liable as a successor
   3   to EOI, LLC—which was a solvent, non-debtor subsidiary of Channel Technologies Group
   4   (“CTG” or “Debtor”) during the period of the challenged transfers. That is nonsense. HGH
   5   purchased EOI, LLC’s assets for fair value in June 2016, after a sustained and competitive
   6   marketing process. The sale did not involve any assets of the Debtor’s estate (i.e., EOI, LLC sold
   7   its assets, not the Debtor’s), and nothing is pleaded to suggest a fraudulent transfer or a de facto
   8   merger. The Trustee has not pled successor liability—the SAC neither mentions the doctrine nor
   9   alleges facts sufficient to establish its elements—and that failure is the basis for dismissal under
  10   Fed. R. Civ. P. 12(b)(6). The dismissal should be with prejudice both because (a) based on the
  11   record established in the SAC, amendment would be futile, and (b) pleading a totally new theory
  12   (i.e., the Debtor has third-party claims against EOI, Inc. on successor liability grounds) is now
  13   time-barred.
  14          As for the Trustee’s argument that the motion to dismiss was somehow untimely: it is both
  15   wrong and irrelevant. A motion to dismiss at this stage is perfectly permissible. And even if it
  16   were not, such that EOI, Inc.’s motion to dismiss were considered one for judgment on the
  17   pleadings, the same result would obtain—dismissal of the Trustee’s claims against EOI, Inc.
  18    II.   ARGUMENT
  19          The SAC does not mention the doctrine of successor liability, much less plead its elements.
  20   Nor does the SAC plead the basis for any underlying liability of EOI, LLC—so, even if the doctrine
  21   had been properly invoked, there would be no liability for EOI, Inc. take on by succession. The
  22   SAC fails to state a claim and should be dismissed.
  23          A.      The SAC Does Not Plead Successor Liability.
  24          The Trustee proclaims in its Opposition—for the first time—that as a result of EOI, LLC’s
  25   June 2016 sale of assets to HGH, “EOI, Inc., is EOI, LLC’s successor under the law.” Opp. at 9.
  26   This claim is nowhere to be found in the 74-page SAC, which devotes a mere two sentences to
  27

  28
                                                        2

                                    REPLY IN SUPPORT OF MOTION TO DISMISS
Case 9:18-ap-01058-DS         Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                     Desc
                                Main Document    Page 3 of 9


   1   the transaction. It alleges a “sale of Electro-Optical Industries 1 to a ‘foreign interest,’” SAC ¶
   2   45, and then briefly expands: “Blue Wolf sealed CTG’s fate by selling one of its most valuable
   3   subsidiaries, Electro Optical Industries, at a cut-rate price in June 2016 to keep CTG from being
   4   forced to file bankruptcy for a couple more months,” SAC ¶ 47. Yet the record is clear that the
   5   Debtor’s non-debtor subsidiary, EOI, LLC, was never sold. There is no mention of the asset sale
   6   to HGH, the nature of the sale process, or the price. There is no allegation regarding HGH’s
   7   name change to “Electro Optical Industries, Inc.,” or about that entity’s line of business. There is
   8   no plea that the sale should be voided, or even a legal theory by which the Trustee might set
   9   aside the asset sale of its non-debtor subsidiary. Indeed, there is no suggestion that the sale was a
  10   fraudulent transfer or a de facto merger, or that the elements of either theory are present. There
  11   is, in other words, no claim for successor liability.
  12            Any notion that the Trustee has properly pled a fraudulent transfer is further belied by
  13   the fact that the SAC specifies, in Schedule B, all of the transfers that it alleges were
  14   fraudulent—and HGH’s transaction with EOI, LLC (a non-debtor) is not among them. See SAC
  15   Sched. B. As for de facto merger, the SAC does not address any of the factors that courts in this
  16   District use to determine whether that rare doctrine applies to a Delaware corporation’s asset
  17   purchase:
  18           (1) was adequate consideration received and held by the transferor corporation in
               exchange for the assets that were transferred; (2) did the asset transfer comply
  19           with the statute governing such an asset sale; (3) were creditors or stockholders
               injured by a failure to comply with the statute governing an asset sale; and (4) was
  20           the sale designed to disadvantage shareholders or creditors?

  21   Me. State Ret. Sys. v. Countrywide Fin. Corp., Case No. 2:10-CV-0302 MRP (MANx), at *8

  22

  23   1
         As noted in the Motion, this characterization is inaccurate: HGH purchased the assets of EOI, LLC, not
  24   the entity itself. See Mot. at 2. This fact is made plain by the EOI, Inc. charter (a document that can
       routinely be judicially noticed) and the Asset Purchase Agreement (which was incorporated by reference
  25   into the SAC and cannot reasonably be disputed as to authenticity). See Request for Judicial Notice at 2-3
       & Scopatz Decl. Exs. A-B; see also Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (“We have
  26   extended the ‘incorporation by reference’ doctrine to situations in which the plaintiff’s claim depends on
       the contents of a document, the defendant attaches the document to its motion to dismiss, and the parties
  27   do not dispute the authenticity of the document, even though the plaintiff does not explicitly allege the
       contents of that document in the complaint.”).
  28
                                                           3

                                      REPLY IN SUPPORT OF MOTION TO DISMISS
Case 9:18-ap-01058-DS          Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                      Desc
                                 Main Document    Page 4 of 9


   1   (C.D. Cal. Apr. 20, 2011). 2 Without an allegation that the value of the assets sold by EOI, LLC
   2   exceeded the consideration it received, that the sale violated a Delaware statute, or that the sale
   3   was intended to or did cause injury to EOI, LLC’s creditors or stockholders, the SAC cannot
   4   state a de facto merger claim. See id. (granting motion to dismiss de facto merger claims where
   5   complaint failed to allege elements above).
   6           Finally, it is black letter law that courts in this Circuit do not consider materials
   7   introduced for the first time as exhibits to an opposition to a motion to dismiss. See Schneider v.
   8   Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (stating that allegations in an
   9   opposition brief “are irrelevant for Rule 12(b)(6) purposes” and that “[i]n determining the
  10   propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s
  11   moving papers, such as a memorandum in opposition to a defendant’s motion to dismiss”). The
  12   Trustee’s effort to augment the factual allegations of the SAC through exhibits to the Opposition,
  13   therefore, must be rejected.
  14           B.      The SAC Fails to Plead Any Underlying Liability of EOI, LLC.
  15           The Opposition is silent on a second dispositive deficiency in the SAC: it does not state a
  16   claim for any underlying liability of EOI, LLC. For an avoided transfer to be recoverable from
  17   an alleged beneficiary, the Trustee must show that “the debtor [was] motivated by an intent to
  18   benefit the individual or entity from whom the trustee seeks to recover.” Danning v. Miller (In
  19   re Bullion Reserve of North America), 922 F.2d 544, 547 (9th Cir. 1991) (quotation marks and
  20   citation omitted). As EOI, Inc.’s motion explained, the SAC merely asserts, without explanation
  21   or support, that EOI, LLC was a beneficiary of the Debtor’s partial repayment of certain loans on
  22   which EOI, LLC was a co-borrower. Mot. at 5. The Trustee does not contend that CTG
  23
       2
  24     As the Me. State court explained, “because the issue of whether an asset transfer constitutes a de facto
       merger is peculiar to corporations, Delaware law applies.” Id. But the same result would obtain under
  25   California law, which considers: “(1) was the consideration paid for the assets solely stock of the
       purchaser or its parent; (2) did the purchaser continue the same enterprise after the sale; (3) did the
  26   shareholders of the seller become shareholders of the purchaser; (4) did the seller liquidate; and (5) did
       the buyer assume the liabilities necessary to carry on the business of the seller?” Id. (citing Marks v.
  27   Minn. Mining & Mfg. Co., 187 Cal. App. 3d 1429, 1436-38 (1986)). The SAC does not address these
       factors, either.
  28
                                                            4

                                      REPLY IN SUPPORT OF MOTION TO DISMISS
Case 9:18-ap-01058-DS            Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                       Desc
                                   Main Document    Page 5 of 9


   1   intended to benefit EOI, LLC with its loan repayments, which is a required element. See
   2   Danning, 922 F.2d at 547 (“It is not enough that an entity benefit from the transfer; the transfer
   3   must have been made for his benefit.” (quotation marks and citation omitted) (emphasis in
   4   original)). Moreover, because EOI, LLC was a wholly-owned subsidiary of CTG, any “benefit”
   5   realized by EOI, LLC, a solvent non-debtor, would have been realized by CTG as its equity
   6   owner. The Opposition fails to address these points. With no claim for liability of EOI, LLC,
   7   there can be no claim for liability of EOI, Inc. as its alleged successor.
   8             C.      The SAC Can Be Dismissed Under Either Rule 12(b)(6) or Rule 12(c).
   9             “As a general rule, when a plaintiff files an amended complaint, ‘[t]he amended
  10   complaint supercedes the original, the latter being treated thereafter as nonexistent.’” Rhodes v.
  11   Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
  12   1967)). It is therefore proper for EOI, Inc. to move under Rule 12(b)(6) to dismiss the SAC after
  13   having answered the now-nonexistent First Amended Complaint (“FAC”). 3 Indeed, it is
  14   especially appropriate here, where the SAC substantially broadens the scope of the transfers the
  15   Trustee is disputing. Compare FAC Ex. B with SAC Sched. B. Contrary to the Opposition’s
  16   assertion that the SAC merely provides more detail, the SAC’s Schedule B makes clear that the
  17   new complaint expands upon the substantive allegations from the FAC. This fact also
  18   distinguishes Brain Life—the extra-jurisdictional case on which the Trustee chiefly relies—
  19   which involved an amended complaint with allegations against the relevant defendant that
  20   “remained the same” as those in the original complaint. Brain Life, LLC v. Elekta Inc., No.
  21   10cv1539-LAB (BGS), at *3 (S.D. Cal. Jan. 3, 2012).
  22             Moreover, “failure to state a claim is a nonwaivable defect and can be raised any time.”
  23   Miller v. Fuhu, No. 2:14-cv-06119-CAS(ASx), at ¶ 29 (C.D. Cal. May 4, 2015) (internal
  24   quotation marks and citation omitted). Accordingly, even if the motion to dismiss were
  25   somehow untimely, EOI, Inc.’s argument that the SAC fails to state a claim can still be reviewed,
  26   as a Rule 12(c) motion for judgment on the pleadings. See id. at ¶¶ 31-32 (motion to dismiss
  27

  28   3
           “Failure to state a claim” was an affirmative defense in EOI, Inc’s Answer. Doc. 52 at 19.
                                                             5

                                        REPLY IN SUPPORT OF MOTION TO DISMISS
Case 9:18-ap-01058-DS        Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                  Desc
                               Main Document    Page 6 of 9


   1   filed after answer reviewable under either Rule 12(b)(6) or Rule 12(c)); see also Dworkin v.
   2   Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (“The principal difference between
   3   motions filed pursuant to Rule 12(b) and Rule 12(c) is the time of filing. Because the motions
   4   are functionally identical, the same standard of review applicable to a Rule 12(b) motion applies
   5   to its Rule 12(c) analog.”).
   6          D.      Dismissal Should Be with Prejudice.
   7          Through three iterations of its complaint, the Trustee has not managed to articulate a
   8   coherent theory of liability of EOI, Inc. This is despite the fact that EOI, Inc. provided the
   9   Trustee with extensive factual information both in its Answer to the FAC and in an April 2019
  10   letter that explained the nature of the HGH-EOI, LLC asset transaction. The Trustee has
  11   persisted notwithstanding the clear flaws in its clams, and has burdened an innocent company
  12   with the expense of responding to them. The haphazard approach of its Opposition merely
  13   reinforces the propriety of dismissal with prejudice. See DCD Programs, Ltd. v. Leighton, 833
  14   F.2d 183, 186 (9th Cir. 1987) (factors counseling against leave to amend include “bad faith,
  15   undue delay, prejudice to the opposing party, and futility of amendment”).
  16          Moreover, even if the Trustee could make a claim for avoidance of a transaction that is
  17   not identified in the SAC—which it most decidedly has not to date—the two-year limitations
  18   period to bring such an action has long since passed. 11 U.S.C. §546(a). As the asset sale was
  19   an entirely different transaction from any of those identified in the SAC, a claim based on it
  20   would not relate back to the instant action. See Fed. R. Bankr. P. 7015, incorporating by
  21   reference Fed. R. Civ. P. 15(c) (limiting relation back to claims “that arose out of the conduct,
  22   transaction, or occurrence set out” in the original pleading).
  23   III.   CONCLUSION
  24          For the reasons stated, the Court should dismiss all claims against EOI, Inc., without leave
  25   to amend.
  26

  27

  28
                                                         6

                                      REPLY IN SUPPORT OF MOTION TO DISMISS
Case 9:18-ap-01058-DS     Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                Desc
                            Main Document    Page 7 of 9


       Dated: September 3, 2019                  TAYLOR STRATEGIC PC
   1

   2                                             KELLER & BENVENUTTI LLP

   3                                             By:    /s/ David A. Taylor
                                                        David A. Taylor
   4
                                                 Attorneys for Electro Optical Industries, Inc., f/k/a
   5
                                                 HGH Infrared Systems, Inc.
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    7

                                  REPLY IN SUPPORT OF MOTION TO DISMISS
        Case 9:18-ap-01058-DS                     Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53                                      Desc
                                                    Main Document    Page 8 of 9


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Taylor Strategic PC, 411 Borel Ave., Suite 310, San Mateo, CA 94402

                                                                      Defendant Electro Optical Industries, Inc.'s Reply
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 in Support of Motion to Dismiss the Second Amended Comlaint
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
09/03/2019          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  09/03/2019
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 The Honorable Deborah J. Saltzman
 United States Bankruptcy Court, Roybal Federal Building
 255 E. Temple St., Suite 1634
 Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/03/2019         David A. Taylor                                                             /s/ David A. Taylor
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:18-ap-01058-DS     Doc 191 Filed 09/03/19 Entered 09/03/19 15:57:53          Desc
                            Main Document    Page 9 of 9


                          PROOF OF SERVICE DOCUMENT
                                ATTACHMENT PAGE
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   •   Keith Patrick Banner (kbanner@greenbergglusker.com, sharper@greenbergglusker.com,
       calendar@greenbergglusker.com)
   •   Peter J. Benvenutti (pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com)
   •   Jonathan Boustani (jboustani@btlaw.com)
   •   Cheryl S. Chang (chang@blankrome.com, hno@blankrome.com)
   •   Brian L. Davidoff (bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com,
       jking@greenbergglusker.com)
   •   Edward J. Dennis (eburch@lynnllp.com)
   •   Craig N. Haring (charing@blankrome.com, arc@blankrome.com)
   •   Tobias S. Keller (tkeller@kellerbenvenutti.com)
   •   Ian Landsberg (ilandsberg@sklarkirsh.com, lskaist@sklarkirsh.com,
       yalarcon@sklarkirsh.com, mmadden@sklarkirsh.com, ilandsberg@ecf.inforuptcy.com)
   •   Andrew B. Levin (alevin@wcghlaw.com, meir@virtualparalegalservices.com,
       pj@wcghlaw.com, jmartinez@wcghlaw.com)
   •   Christian A. Orozco (corozco@lynnllp.com, thooker@lynnllp.com,
       ejohnson@lynnllp.com)
   •   Christopher O. Rivas (crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com)
   •   Howard Steinberg (steinbergh@gtlaw.com. pearsallt@gtlaw.com, laik@gtlaw.com)
   •   United States Trustee (ND) (ustpregion16.nd.ecf@usdoj.gov)
